UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/09 The following N-Q relates only to the Registrants series listed below and does not affect Dreyfus Premier Core Equity Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Premier Core Equity Fund, as appropriate. Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus U.S. Treasury Reserves Dreyfus Large Company Stock Fund Dreyfus Small Cap Value Fund Dreyfus Strategic Income Fund Dreyfus Tax Managed Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Basic S&P 500 Stock Index Fund July 31, 2009 (Unaudited) Common Stocks97.0% Shares Value ($) Consumer Discretionary8.9% Abercrombie & Fitch, Cl. A 8,033 a 229,663 Amazon.com 29,643 a,b 2,542,184 Apollo Group, Cl. A 9,983 b 689,226 AutoNation 10,101 a,b 208,889 AutoZone 3,329 a,b 511,235 Bed Bath & Beyond 23,762 b 825,730 Best Buy 30,844 a 1,152,640 Big Lots 7,497 a,b 172,731 Black & Decker 5,622 211,387 Carnival 40,033 a 1,120,524 CBS, Cl. B 62,459 511,539 Centex 11,064 a,b 120,708 Coach 29,201 864,058 Comcast, Cl. A 263,760 3,919,474 D.R. Horton 25,240 a 292,532 Darden Restaurants 12,856 a 416,406 DeVry 5,647 280,882 DIRECTV Group 48,090 a,b 1,245,531 Eastman Kodak 26,392 a 78,384 Expedia 19,152 a,b 396,638 Family Dollar Stores 12,824 402,930 Ford Motor 290,250 b 2,322,000 Fortune Brands 14,116 558,570 GameStop, Cl. A 14,984 a,b 328,000 Gannett 21,313 a 149,191 Gap 42,909 700,275 Genuine Parts 15,029 a 532,327 Goodyear Tire & Rubber 22,334 b 380,125 H & R Block 31,198 520,695 Harley-Davidson 21,676 a 489,878 Harman International Industries 5,546 a 136,875 Hasbro 11,478 304,167 Home Depot 155,242 4,026,977 International Game Technology 28,376 a 560,426 Interpublic Group of Cos. 43,155 a,b 224,838 J.C. Penney 20,344 613,372 Johnson Controls 54,415 a 1,408,260 KB Home 7,139 a 119,150 Kohl's 28,114 b 1,364,935 Leggett & Platt 15,244 a 264,483 Lennar, Cl. A 12,830 a 151,907 Limited Brands 25,114 324,975 Lowe's Cos. 135,140 3,035,244 Macy's 38,546 536,175 Marriott International, Cl. A 27,914 a 601,259 Mattel 33,317 585,713 McDonald's 101,146 5,569,099 McGraw-Hill Cos. 29,449 923,226 Meredith 3,365 a 89,072 New York Times, Cl. A 10,953 a 86,200 Newell Rubbermaid 25,400 a 326,898 News, Cl. A 211,204 2,181,737 NIKE, Cl. B 35,329 2,001,035 Nordstrom 14,806 a 391,471 O'Reilly Automotive 12,491 a,b 507,884 Office Depot 24,818 a,b 112,922 Omnicom Group 28,723 976,582 Polo Ralph Lauren 5,305 a 334,480 Pulte Homes 19,768 a 224,762 RadioShack 12,025 186,508 Scripps Networks Interactive, Cl. A 8,253 266,407 Sears Holdings 4,986 a,b 330,771 Sherwin-Williams 9,062 523,331 Snap-On 5,309 a 189,160 Stanley Works 7,211 289,522 Staples 65,730 1,381,645 Starbucks 67,081 b 1,187,334 Starwood Hotels & Resorts Worldwide 17,121 a 404,227 Target 69,399 3,027,184 Tiffany & Co. 11,553 a 344,626 Time Warner 109,684 2,924,175 Time Warner Cable 32,572 1,076,830 TJX Cos. 37,823 1,370,327 VF 8,038 519,978 Viacom, Cl. B 55,068 b 1,275,375 Walt Disney 170,168 a 4,274,620 Washington Post, Cl. B 556 a 251,034 Whirlpool 6,897 a 393,750 Wyndham Worldwide 16,222 226,297 Wynn Resorts 5,653 a,b 289,264 Yum! Brands 42,716 1,514,709 Consumer Staples11.5% Altria Group 189,084 3,314,643 Archer-Daniels-Midland 59,018 1,777,622 Avon Products 39,144 a 1,267,483 Brown-Forman, Cl. B 9,076 398,890 Campbell Soup 18,363 569,804 Clorox 12,855 784,284 Coca-Cola 182,519 9,096,747 Coca-Cola Enterprises 29,122 547,202 Colgate-Palmolive 45,846 3,321,084 ConAgra Foods 41,726 819,081 Constellation Brands, Cl. A 17,876 b 244,186 Costco Wholesale 40,063 1,983,119 CVS Caremark 133,262 4,461,612 Dean Foods 15,973 b 338,468 Dr. Pepper Snapple Group 23,391 b 575,653 Estee Lauder, Cl. A 10,407 379,231 General Mills 29,886 1,760,584 H.J. Heinz 28,916 1,112,109 Hershey 15,523 620,144 Hormel Foods 6,457 231,871 J.M. Smucker 10,844 542,525 Kellogg 23,288 1,106,180 Kimberly-Clark 37,772 2,207,773 Kraft Foods, Cl. A 135,575 3,842,196 Kroger 59,427 1,270,549 Lorillard 15,532 1,145,019 McCormick & Co. 11,763 379,004 Molson Coors Brewing, Cl. B 13,873 627,198 Pepsi Bottling Group 12,408 421,252 PepsiCo 142,681 8,097,147 Philip Morris International 180,061 8,390,843 Procter & Gamble 267,144 14,829,163 Reynolds American 15,690 682,672 Safeway 38,869 735,790 Sara Lee 64,764 689,089 SUPERVALU 19,462 288,621 SYSCO 53,636 1,274,391 Tyson Foods, Cl. A 27,685 316,440 Wal-Mart Stores 204,460 10,198,465 Walgreen 90,836 a 2,820,458 Whole Foods Market 12,835 a,b 310,479 Energy11.7% Anadarko Petroleum 44,943 2,166,253 Apache 30,853 2,590,109 Baker Hughes 28,240 1,143,720 BJ Services 26,929 a 381,853 Cabot Oil & Gas 9,480 333,032 Cameron International 19,860 b 620,228 Chesapeake Energy 51,974 1,114,323 Chevron 183,869 12,773,379 ConocoPhillips 135,606 5,927,338 Consol Energy 16,754 595,270 Denbury Resources 23,783 b 394,798 Devon Energy 40,899 2,375,823 Diamond Offshore Drilling 6,406 a 575,707 El Paso 64,584 a 649,715 ENSCO International 13,265 502,611 EOG Resources 23,002 1,702,838 Exxon Mobil 447,440 31,495,302 FMC Technologies 11,523 a,b 501,251 Halliburton 82,368 a 1,819,509 Hess 26,141 1,442,983 Marathon Oil 65,424 a 2,109,924 Massey Energy 7,488 a 199,181 Murphy Oil 17,400 1,012,680 Nabors Industries 25,804 b 439,184 National Oilwell Varco 38,597 b 1,387,176 Noble Energy 15,788 964,963 Occidental Petroleum 74,220 5,294,855 Peabody Energy 24,900 a 824,439 Pioneer Natural Resources 11,017 a 314,535 Range Resources 14,321 a 664,638 Rowan 10,326 220,254 Schlumberger 109,558 5,861,353 Smith International 19,809 a 497,800 Southwestern Energy 31,379 b 1,300,032 Spectra Energy 59,495 1,092,328 Sunoco 10,705 a 264,306 Tesoro 12,614 a 165,117 Valero Energy 51,027 918,486 Williams Cos. 53,593 894,467 XTO Energy 53,145 2,138,023 Financial13.3% Aflac 43,030 1,629,116 Allstate 49,488 1,331,722 American Express 108,292 3,067,912 American International Group 11,386 a 149,612 Ameriprise Financial 23,366 649,575 AON 25,294 997,848 Apartment Investment & Management, Cl. A 11,500 a 107,870 Assurant 10,936 279,087 AvalonBay Communities 7,294 a 424,511 Bank of America 790,671 11,694,024 Bank of New York Mellon 109,121 2,983,368 BB & T 58,190 a 1,331,387 Boston Properties 12,496 661,038 Capital One Financial 41,083 a 1,261,248 CB Richard Ellis Group, Cl. A 20,241 a,b 220,627 Charles Schwab 86,226 1,540,859 Chubb 32,093 1,482,055 Cincinnati Financial 14,959 361,260 Citigroup 502,525 a 1,593,004 CME Group 6,049 1,686,643 Comerica 13,889 331,114 Discover Financial Services 43,923 521,805 E*TRADE FINANCIAL 42,972 a,b 64,458 Equity Residential Properties Trust 24,787 594,888 Federated Investors, Cl. B 8,152 a 211,381 Fifth Third Bancorp 65,849 a 625,566 First Horizon National 18,944 a,b 242,862 Franklin Resources 13,976 1,239,392 Genworth Financial, Cl. A 39,491 272,488 Goldman Sachs Group 46,077 7,524,374 Hartford Financial Services Group 29,995 494,618 HCP 23,175 a 596,988 Health Care REIT 10,241 a 410,254 Host Hotels & Resorts 54,363 493,616 Hudson City Bancorp 47,927 673,854 Huntington Bancshares 48,176 a 197,040 IntercontinentalExchange 6,718 a,b 631,895 Invesco 35,426 699,663 Janus Capital Group 13,421 a 183,331 JPMorgan Chase & Co. 356,189 13,766,705 KeyCorp 62,831 363,163 Kimco Realty 28,784 283,235 Legg Mason 13,023 a 366,467 Leucadia National 16,233 b 397,709 Lincoln National 26,783 567,532 Loews 33,186 996,244 M & T Bank 7,068 a 412,206 Marsh & McLennan Cos. 47,623 972,462 Marshall & Ilsley 31,460 190,018 MBIA 13,212 a,b 55,358 MetLife 75,652 2,568,385 Moody's 16,999 a 403,556 Morgan Stanley 123,349 a 3,515,447 Nasdaq OMX Group 12,515 b 264,442 Northern Trust 21,929 1,311,573 NYSE Euronext 24,497 660,194 People's United Financial 31,878 a 518,018 Plum Creek Timber 14,745 a 461,224 PNC Financial Services Group 41,906 1,536,274 Principal Financial Group 28,456 674,407 Progressive 62,153 b 968,344 ProLogis 38,507 a 338,477 Prudential Financial 41,832 1,851,903 Public Storage 11,544 a 837,748 Regions Financial 100,402 a 443,777 Simon Property Group 25,149 1,401,302 SLM 43,151 b 383,612 State Street 44,331 2,229,849 SunTrust Banks 42,624 831,168 T. Rowe Price Group 23,818 a 1,112,539 Torchmark 7,877 a 307,676 Travelers Cos. 53,952 2,323,713 U.S. Bancorp 173,697 3,545,156 Unum Group 30,626 574,850 Ventas 13,208 a 466,242 Vornado Realty Trust 14,402 734,790 Wells Fargo & Co. 425,767 10,414,261 XL Capital, Cl. A 31,645 445,561 Zions Bancorporation 10,586 a 143,758 Health Care13.3% Abbott Laboratories 141,655 6,373,058 Aetna 41,189 1,110,867 Allergan 28,215 1,507,527 AmerisourceBergen 27,296 538,277 Amgen 92,921 b 5,789,908 Baxter International 55,486 3,127,746 Becton, Dickinson & Co. 21,849 1,423,462 Biogen Idec 26,535 b 1,261,739 Boston Scientific 138,205 b 1,484,322 Bristol-Myers Squibb 181,276 3,940,940 C.R. Bard 9,109 670,149 Cardinal Health 33,327 1,109,789 Celgene 42,239 b 2,405,933 Cephalon 6,249 a,b 366,504 CIGNA 25,750 731,300 Coventry Health Care 13,925 b 320,275 DaVita 9,720 b 483,084 Dentsply International 13,660 a 455,561 Eli Lilly & Co. 92,525 a 3,228,197 Express Scripts 24,654 b 1,726,766 Forest Laboratories 27,949 b 721,923 Genzyme 24,935 b 1,293,877 Gilead Sciences 83,399 b 4,080,713 Hospira 14,694 b 564,690 Humana 15,660 b 514,431 IMS Health 16,679 200,148 Intuitive Surgical 3,536 a,b 803,804 Johnson & Johnson 252,513 15,375,517 King Pharmaceuticals 22,702 b 205,907 Laboratory Corp. of America Holdings 10,186 a,b 684,397 Life Technologies 15,853 b 721,787 McKesson 24,916 1,274,453 Medco Health Solutions 44,242 b 2,338,632 Medtronic 102,325 3,624,352 Merck & Co. 193,114 a 5,795,351 Millipore 5,037 b 350,575 Mylan 27,958 a,b 368,766 Patterson Cos. 8,335 a,b 211,376 PerkinElmer 10,879 191,797 Pfizer 618,524 9,853,087 Quest Diagnostics 13,950 761,949 Schering-Plough 149,871 3,973,080 St. Jude Medical 31,705 b 1,195,596 Stryker 21,534 837,242 Tenet Healthcare 43,752 b 172,820 Thermo Fisher Scientific 38,348 b 1,736,397 UnitedHealth Group 109,163 3,063,114 Varian Medical Systems 11,574 b 408,215 Waters 9,163 b 460,441 Watson Pharmaceuticals 9,563 a,b 332,123 WellPoint 44,495 b 2,342,217 Wyeth 121,998 5,679,007 Zimmer Holdings 19,805 b 922,913 Industrial9.7% 3M 63,633 4,487,399 Avery Dennison 10,424 278,634 Boeing 66,367 2,847,808 Burlington Northern Santa Fe 25,382 a 1,994,771 C.H. Robinson Worldwide 15,631 852,358 Caterpillar 55,678 a 2,453,173 Cintas 11,994 302,009 Cooper Industries, Cl. A 14,939 492,240 CSX 36,430 1,461,572 Cummins 18,522 796,631 Danaher 23,214 1,421,625 Deere & Co. 38,483 1,683,246 Dover 17,338 589,665 Dun & Bradstreet 4,955 356,710 Eaton 15,082 783,057 Emerson Electric 68,922 2,507,382 Equifax 11,889 309,708 Expeditors International Washington 19,533 662,755 Fastenal 11,776 a 418,872 FedEx 28,688 1,946,194 Flowserve 5,283 426,708 Fluor 16,714 882,499 General Dynamics 35,198 1,949,617 General Electric 968,506 12,977,980 Goodrich 11,564 593,927 Honeywell International 67,988 2,359,184 Illinois Tool Works 34,923 1,416,128 Iron Mountain 16,569 a,b 483,980 ITT 16,644 822,214 Jacobs Engineering Group 11,202 b 459,058 L-3 Communications Holdings 10,711 808,681 Lockheed Martin 29,961 2,239,884 Manitowoc 11,877 a 73,400 Masco 33,376 464,928 Monster Worldwide 11,418 a,b 148,777 Norfolk Southern 33,322 1,441,177 Northrop Grumman 29,683 1,323,268 Paccar 33,510 a 1,161,122 Pall 10,966 329,857 Parker Hannifin 14,903 659,905 Pitney Bowes 18,913 390,553 Precision Castparts 12,811 1,022,446 Quanta Services 17,853 b 416,153 R.R. Donnelley & Sons 19,482 270,800 Raytheon 36,457 1,711,656 Republic Services 29,495 a 784,567 Robert Half International 14,544 a 360,546 Rockwell Automation 13,451 a 557,006 Rockwell Collins 14,718 621,100 Ryder System 5,259 a 184,749 Southwest Airlines 67,113 526,837 Stericycle 7,850 b 401,920 Textron 22,853 a 307,144 Union Pacific 45,945 2,642,756 United Parcel Service, Cl. B 91,192 a 4,899,746 United Technologies 86,251 4,698,092 W.W. Grainger 5,724 a 514,645 Waste Management 45,013 a 1,265,315 Information Technology18.2% Adobe Systems 48,049 b 1,557,748 Advanced Micro Devices 55,478 a,b 203,049 Affiliated Computer Services, Cl.
